17‐837 
Murphy v. Cayuga Medical Center 
 
                    UNITED STATES COURT OF APPEALS 
                        FOR THE SECOND CIRCUIT 
                                          

                            SUMMARY ORDER 
                                          
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY 
PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 23rd day of March, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   DEBRA ANN LIVINGSTON, 
                                       Circuit Judges, 
                   PAMELA K. CHEN, 
                                       District Judge.1 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
PAUL J. MURPHY, Regional Director of the 
Third Region of the National Labor Relations 
Board, for and on behalf of the NATIONAL 
LABOR RELATIONS BOARD,   
                   Petitioner‐Appellee, 

1  Judge Pamela K. Chen, District Court Judge of the United States District Court 
for the Eastern District of New York, sitting by designation. 

                                        1
 
                   ‐v.‐                               17‐837 
 
CAYUGA MEDICAL CENTER OF ITHACA,   
                   Respondent‐Appellant. 
                    
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                                Erin S. Torcello, (Raymond J. 
                                              Pascucci and Tyler Thomas Hendry, 
                                              on the brief), Bond, Schoeneck & 
                                              King, PLLC, Buffalo, NY. 
 
FOR APPELLEE:                                 Dorit Y. Radzin, Attorney (Elinor L. 
                                              Merberg, Assistant General Counsel, 
                                              and Laura T. Vazquez, Deputy 
                                              Assistant General Counsel, on the 
                                              brief), National Labor Relations 
                                              Board, Washington, D.C.     
 
         Appeal from a decision and order of the United States District Court for the 
Northern District of New York (McAvoy, J.). 

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the decision of the district court be 
VACATED and REMANDED. 

       Respondent‐appellant Cayuga Medical Center of Ithaca (“CMC”) appeals 
from a March 22, 2017 decision and order of the United States District Court for 
the Northern District of New York, which granted the petition of the Regional 
Director for the Region Three of the National Labor Relations Board (“NLRB”) 
Paul J. Murphy, seeking a preliminary injunction pursuant to Section 10(j) of the 
National Labor Relations Act (“the Act”).    CMC argues on appeal that the district 
court abused its discretion by: (1) finding reasonable cause that CMC committed 
an unfair labor practice despite Region Three’s failure to submit any evidence 
supporting its contention; and (2) refusing to consider patient safety and other 

                                          2
equities when determining whether injunctive relief is “just and proper.”    CMC 
also urges this panel to reconsider this Circuit’s two‐pronged test for evaluating 
Section 10(j) injunctive relief.    We assume the parties’ familiarity with the 
underlying facts, the procedural history, and the issues presented for review. 
        
       “In this Circuit, in order to issue a § 10(j) injunction, the district court must 
apply a two‐prong test.    First, the court must find reasonable cause to believe 
that unfair labor practices have been committed.    Second, the court must find 
that the requested relief is just and proper.”    Hoffman ex rel. N.L.R.B. v. Inn 
Credible Caterers, Ltd., 247 F.3d 360, 364–65 (2d Cir. 2001).    When conducting 
the Section 10(j) test, courts give “[a]ppropriate deference” to the NLRB Regional 
Director, Silverman v. Major League Baseball Player Relations Comm., Inc., 67 
F.3d 1054, 1059 (2d Cir. 1995), such that “the Regional Directorʹs version of the 
facts should be sustained if within the range of rationality . . . inferences from the 
facts should be drawn in favor of the” Region, and “even on issues of law, the 
district court should be hospitable to the views of the General Counsel, however 
novel,” Kaynard v. Mego Corp., 633 F.2d 1026, 1031 (2d Cir. 1980) (internal 
citation and quotation marks omitted).    “[W]e are bound by the district courtʹs 
findings of fact unless they are clearly erroneous and . . . we review fully all 
conclusions of law, including findings of reasonable cause.”    Hoffman, 247 F.3d 
at 364. 
        
       1.     The question under the first prong of the Section 10(j) test is whether 
reasonable cause exists to conclude that CMC committed an unfair labor practice.   
CMC contends that Region Three submitted no evidence in support of its petition, 
and did not submit the administrative record from the ongoing NLRB 
proceedings against CMC.     

       To establish whether reasonable cause exists that an employee’s 
termination violated the Act, a district court applies the Wright Line test.    See 
Dir., Office of Workersʹ Comp. Programs, Depʹt of Labor v. Greenwich Collieries, 
512 U.S. 267, 276 (1994).    Under the Wright Line test, the NLRB “General Counsel 
must first present evidence that proves that protected conduct was a motivating 
factor in the discharge.”    N.L.R.B. v. G & T Terminal Packaging Co., 246 F.3d 103, 
116 (2d Cir. 2001).    Then, “[i]f this burden of persuasion is met, the employer 


                                           3
may avoid liability only if it demonstrates by a preponderance of the evidence 
‘that it would have reached the same decision absent the protected conduct.’”   
Id. (internal citation omitted).    “The district court does not need to make a final 
determination whether the conduct in question constitutes an unfair labor 
practice; reasonable cause to support such a conclusion is sufficient.”    Hoffman, 
247 F.3d at 365.    “The Board may consider direct or circumstantial evidence that 
an employeeʹs protected activities motivated the employerʹs action of discharging 
him.” G & T Terminal Packaging Co., 246 F.3d at 116.    “We review the district 
courtʹs determination of whether relief is just and proper for abuse of discretion.” 
Hoffman, 247 F.3d at 364. 
         
        Contrary to CMC’s argument, Region Three did submit evidence to 
support its claim that reasonable cause exists.    In addition to its Memorandum of 
Law, Region Three submitted a declaration from the Regional Director, affidavits 
from other nurses who are employed by CMC (see Exh.’s F‐H, K), an affidavit 
from a union official involved in the CMC union drive (see Exh. J), and the 
Administrative Law Judge’s decision from a prior NLRB proceeding against CMC 
for taking adverse employment actions against Ms. Marshall (see Exh. I).     
         
        What CMC may mean is that a review of the administrative record would 
support the view that the nurses would have been terminated regardless of their 
protected activity.    “With respect to issues of fact, the Regional Director should 
be given the benefit of the doubt.”    Kaynard v. Palby Lingerie, Inc., 625 F.2d 
1047, 1051 (2d Cir. 1980) (internal citation and quotation marks omitted).    We 
need not determine whether the administrative record was needed or not to 
sustain the reasonable cause determination because, in view of the necessary 
remand for the “just and proper” analysis, the opportunity arises for the 
previously proffered administrative record to be submitted by Region Three. 
         
        2.    CMC next argues that the district court abused its discretion in 
finding that injunctive relief was “just and proper.”    CMC contends that the 
district court misapplied the “just and proper” test by ignoring the balance of 
equities, including patient safety.    We agree. 
         
         

                                          4
       The district court, citing our precedent in Kreisberg v. HealthBridge Mgmt., 
LLC, 732 F.3d 131 (2d Cir. 2013), stated that to determine whether relief is “just 
and proper” under Section 10(j), the court need only look at (1) whether the 
employees’ collective bargaining rights may be undermined by the alleged unfair 
labor practices and (2) whether any further delay may impair or undermine such 
bargaining in the future.    Murphy for & on behalf of Natʹl Labor Relations Bd. v. 
Cayuga Med. Ctr. of Ithaca, No. 17‐MC‐0004, 2017 WL 1093206, at *6 (N.D.N.Y. 
Mar. 22, 2017).    To the extent that the district court failed to incorporate 
“traditional equitable principles,” Kreisberg, 732 F.3d at 141, in its “just and 
proper” analysis, this is incorrect.     
        
       “In this Circuit, injunctive relief under § 10(j) is just and proper when it is 
necessary to prevent irreparable harm or to preserve the status quo . . . While this 
standard preserves traditional equitable principles governing injunctive relief, we 
are mindful to apply them in the context of federal labor laws.”    Hoffman, 247 
F.3d at 368 (2d Cir. 2001); see also Kreisberg, 732 F.3d at 141.    Kreisberg 
explained that “the ‘just and proper’ prong of the § 10(j) injunctive relief standard 
for labor disputes incorporates elements of the four‐part standard for preliminary 
injunctions that applies in other contexts”; we did not direct district courts to 
ignore all other equitable considerations, such as patient safety.    Id.    Because the 
district court misapplied our precedent, it abused its discretion in finding that 
injunctive relief is “just and proper.” 
        
       3.     CMC invites us to revisit our reliance on a two‐part test to evaluate 
Section 10(j) petitions, and move instead on a four‐part balancing test.    We 
decline to revisit our precedent. 
        
       Accordingly, the decision of the district court is VACATED, and the case is 
REMANDED for further proceedings.       
        
                                          FOR THE COURT: 
                                          CATHERINE O’HAGAN WOLFE, CLERK 




                                           5